Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-3, 7-11, 13-15, and 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anitipated by Kudo et al. (U.S. Pat. 5,836,869, hereinafter “Kudo”).
As to claim 1, Kudo discloses a medical observation apparatus comprising: 
an image sensor  (exemplified by camera unit 21 in Fig.4 or 211 in Fig.17) configured to acquire captured video data (CCD in the camera unit is configured to capture video data, col.10, lines 13-19), the captured video data being data of a captured video obtained by capturing an image of an observation target (images of patient, Fig.4); and
circuitry configured to:
detect a trigger operation, the trigger operation being a predetermined operation associated with an operation of the image sensor (exemplified by image moving unit 43, Fig.4 which detects signals from hand switch 36, col.9, lines 30-35, or CCU 217, Fig.17, which detects signals from switch 219, col.29, lines 38-45);
 	recognize a form of a surgical tool included in the captured video based on the captured video data (part of control section 9, Fig.5 or CCU 217 which includes detector circuit 222, Figs.17,19, which recognizes tool within the images, col.12, lines 1-13; col.30, lines 3-23); 
estimate a position of an affected part with respect to a position of the surgical tool based on the form of the surgical tool (the system circuitry estimates a position of a target tissue region based on the location of the tool tip by assuming that the tool tip position is at or near the target tissue region, see Figs.9,10B, col.20, lines 32-53);
determine the position of the affected part as an observation visual field center target, the observation visual field center target being a target to be positioned at a center of an observation visual field, the observation visual field being a range of a displayed video displayed on a display based on the captured video data (the system recognizes that the detected location of the tool tip, and thus the estimated position of the target tissue region, is the position to be moved to a center on the display screen of the image, col.20, lines 32-53, col.15, lines 37-52); and
correct the observation visual field so that the observation visual field center target is positioned at substantially the center of the observation visual field based on the form of the surgical tool (the tool is used to define the position of the tissue to be placed at center of display image, col.20, lines 47-53, Fig.10B; in a modification shown in Figs.66 and 67, Kudo teaches that tool tip position can be defined as an inferred point (x0, y0) offset from and relative to the markers 938a,938b, col.65, lines 17-35, and such point would be used as the tool tip position for designating the position of the affected part in which the visual field would be centered on, col.65, lines 1-16; in either case, the tissue is placed at the center of the display screen based on the form of the surgical tool, col.20, lines 32-53).
As to claim 2, the circuitry is configured to control an arm that supports the image sensor (exemplified by scope holding device 8, Fig.4 and 110 in Fig.17) to adjust a position and a posture of the image sensor to correct the observation visual field (when the scope holding device is electronically driven, col.30, lines 57-63, it can be controlled by the control section to change the view field, col.65, lines 1-16).
	As to claim 3, wherein, on condition that the trigger operation is a zoom operation for enlarging the displayed video corresponding to the observation visual field (handswitch 36 can be replaced with remote control panel 71, Fig.7B, col.14, lines 23-27, which includes an image enlarging (zoom) function at button 73a, col.14, lines 32-37), the circuitry is configured to adjust a position and a range of cutting of a predetermined region of the captured video when the predetermined region is cut and enlarged by using an electronic zoom function to correct the observation visual field (exemplified by display of enlarged region 24d1 or 24d2 in Figs.2A,2B, col.10, lines 20-28; or selection of a cut region Cb for display in Figs.18B, 19, col. 30, lines 12-24).
	As to claim 7, wherein, on condition that the surgical tool is an electrosurgical device (although the type of tool does not affect the structure or operation of the system, Kudo just so happens to mention an electric knife, 37, Fig.3), the circuitry is configured to estimate a position of a distal end of the electrosurgical device as the position of the affected part (as mentioned above with respect to the surgical tool).
	As to claim 8, wherein, on condition that the surgical tool is forceps (although the type of tool does not affect the structure or operation of the system, Kudo just so happens to mention a forceps, 113, Fig.9), and circuitry is configured to estimate a position of a distal end of the forceps as the position of the affected part (as mentioned above with respect to the surgical tool).
	As to claim 9, wherein, on condition that the trigger operation is a zoom operation for enlarging the displayed video corresponding to the observation visual field (handswitch 36 can be replaced with remote control panel 71, Fig.7B, col.14, lines 23-27, which includes an image enlarging (zoom) function at button 73a, col.14, lines 32-37), the circuitry is configured to correct the observation visual field corresponding to the displayed video enlarged according to the zoom operation (col.10, lines 60-65, col.12, lines 29-46 wherein upon activation of switch 36, the tool is found in the images and the image moving unit 43 corrects the visual field by selection and display of appropriate image range; also col.29, lines 54 to col.30, line 23 wherein upon activation of switch, the tool is found in the image and the control circuit 223 corrects the visual field by selection and display of the appropriate image range).
	As to claim 10, wherein, on condition that the trigger operation is a moving operation for moving an arm that supports the image sensor to adjust a position and a posture of the image sensor, the circuitry is configured to correct the observation visual field corresponding to the displayed video based on the captured video data acquired by the image sensor after the movement according to the moving operation (after the position of the distal end of the tool is located in the image, actuation of foot switch 932, Fig.65, controls electric manipulator 861 to move the camera using 878 which in turn corrects the observation visual field being displayed on display 832, col.65, 1-16).
As to claim 11, Kudo discloses an observation visual field correction method comprising: 
	detecting a trigger operation, the trigger operation being a predetermined operation associated with an operation of an image (e.g. signals from a handswitch 36, Fig.5, are detected by the image-moving unit 43, the handswitch can be a plurality of buttons for zooming or moving the image, col.14, lines 27-38); 
recognizing a form of a surgical tool included in a captured video based on captured video data (the system recognizes tool within the images, col.12, lines 1-13; col.30, lines 3-23), the captured video being obtained by capturing an image of an observation target and the captured video data being data of the captured video acquired by the image sensor (video captured by TV camera unit, e.g. 118, Fig.9); and 
estimating a position of an affected part with respect to a position of the surgical tool based on the form of the surgical tool (the system circuitry estimates a position of a target tissue region based on the location of the tool tip by assuming that the tool tip position is at or near the target tissue region, see Figs.9,10B, col.20, lines 32-53);
determining the position of the affected part as an observation visual field center target, the observation visual field center target being a target to be positioned at a center of an observation visual field, the observation visual field being a range of a displayed video displayed on a display based on the captured video data (the system recognizes that the detected location of the tool tip, and thus the estimated position of the target tissue region, is the position to be moved to a center on the display screen of the image, col.20, lines 32-53, col.15, lines 37-52); and
correcting the observation visual field so that the observation visual field center target is positioned at substantially the center of the observation visual field based on the form of the surgical tool (tool used to define the position of the tissue to be placed at center of display image, col.20, lines 47-53, Fig.10B; in a modification shown in Figs.66 and 67, Kudo teaches that tool tip position can be defined as an inferred point (x0, y0) offset from and relative to the markers 938a,938b, col.65, lines 17-35, and such point would be used as the tool tip position for designating the position of the affected part in which the visual field would be centered on, col.65, lines 1-16; in either case, the tissue is placed at the center of the display screen based on the form of the surgical tool, col.20, lines 32-53).
As to claim 13, wherein, on condition that the surgical tool is an electrosurgical device (although the type of tool does not affect the structure or operation of the system, Kudo just so happens to mention an electric knife, 37, Fig.3), the circuitry is configured to estimate a position of a distal end of the electrosurgical device as the position of the affected part (as mentioned above with respect to the surgical tool).
	As to claim 14, wherein, on condition that the surgical tool is forceps (although the type of tool does not affect the structure or operation of the system, Kudo just so happens to mention a forceps, 113, Fig.9), and circuitry is configured to estimate a position of a distal end of the forceps as the position of the affected part (as mentioned above with respect to the surgical tool).
As to claim 15, Kudo discloses an observation field control device for use with a medical observation device, the control device comprising: 
circuitry configured to:
detect a trigger operation, the trigger operation being a predetermined operation associated with an operation of the image sensor (exemplified by image moving unit 43, Fig.4 which detects signals from hand switch 36, col.9, lines 30-35, or CCU 217, Fig.17, which detects signals from switch 219, col.29, lines 38-45);
 	recognize a form of a surgical tool included in the captured video based on the captured video data (part of control section 9, Fig.5 or CCU 217 which includes detector circuit 222, Figs.17,19, which recognizes tool within the images, col.12, lines 1-13; col.30, lines 3-23), the captured video being obtained by capturing an image of an observation target and the captured video data being data of the captured video acquired by the image sensor (CCD in the camera unit 21 (Fig.4) or 211 (Fig.17) is configured to capture video data, col.10, lines 13-19);
estimate a position of an affected part with respect to a position of the surgical tool based on the form of the surgical tool (the system circuitry estimates a position of a target tissue region based on the location of the tool tip by assuming that the tool tip position is at or near the target tissue region, see Figs.9,10B, col.20, lines 32-53);
determine the position of the affected part as an observation visual field center target, the observation visual field center target being a target to be positioned at a center of an observation visual field, the observation visual field being a range of a displayed video displayed on a display based on the captured video data (the system recognizes that the detected location of the tool tip, and thus the estimated position of the target tissue region, is the position to be moved to a center on the display screen of the image, col.20, lines 32-53, col.15, lines 37-52); and
correct the observation visual field so that the observation visual field center target is positioned at substantially the center of the observation visual field based on the form of the surgical tool (the tool is used to define the position of the tissue to be placed at center of display image, col.20, lines 47-53, Fig.10B; in a modification shown in Figs.66 and 67, Kudo teaches that tool tip position can be defined as an inferred point (x0, y0) offset from and relative to the markers 938a,938b, col.65, lines 17-35, and such point would be used as the tool tip position for designating the position of the affected part in which the visual field would be centered on, col.65, lines 1-16; in either case, the tissue is placed at the center of the display screen based on the form of the surgical tool, col.20, lines 32-53).
As to claim 17, wherein, on condition that the surgical tool is an electrosurgical device (although the type of tool does not affect the structure or operation of the system, Kudo just so happens to mention an electric knife, 37, Fig.3), the circuitry is configured to estimate a position of a distal end of the electrosurgical device as the position of the affected part (as mentioned above with respect to the surgical tool).
As to claim 18, wherein, on condition that the surgical tool is forceps (although the type of tool does not affect the structure or operation of the system, Kudo just so happens to mention a forceps, 113, Fig.9), and circuitry is configured to estimate a position of a distal end of the forceps as the position of the affected part (as mentioned above with respect to the surgical tool).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 6, 12 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kudo et al. (U.S. Pat. 5,836,869, hereinafter “Kudo”) in view of Popovic et al. (US 2016/0354166, hereinafter “Popovic”).
Although the Kudo system, as set forth with respect to claims 1, 11 and 15 above, is capable of detecting any surgical tool, no matter what it is called (e.g. forceps, electrosurgical tool, retractor, etc.), Kudo estimates a target tissue region (affected part) with proximity to a single tool tip (e.g. col.61, lines 10-20) and thus fails to disclose a pair of tools (forceps, retractors,etc.), wherein the system estimates a target region as the position between the pair of tools.  However, Popovic teaches, in a similar robotic camera/surgical tool tracking system (see Figs.1,2), to provide a second tool and cause the system to estimate an intermediate position between the tools as the region of interest for the system to place at the center of the display image ([0029]-[0032], Fig.4).  Since many procedures require the use of two tools to provide adequate manipulations for the procedure (Popovic, [0002]-[0003]), one of ordinary skill would obviously recognize the benefit to using two tools with the Kubo system.  Furthermore, with the use of two tools, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have caused the Kubo system to estimate an intermediate position between the tools as the position at which the observation field of view of the camera is centered in order to keep both instruments within the field of view, as taught by Popovic ([0007]).

Response to Arguments
Applicant's arguments filed October 11, 2022 have been fully considered but they are not persuasive.
Rejections and objections from the previous Office Action that have not been repeated in this Office Action should be considered as addressed or corrected, and thus hereby withdrawn.
Regarding the rejection of claims 1, 11 and 15 over Kudo, Applicant argues that Kudo fails to teach that the field of view is controlled to place the target tissue (affected region) at the center (of the display).  The Examiner respectfully disagrees.  As pointed out in the rejection above, Kudo teaches both using the tool to designate the target tissue so that the image is centered on both the tool and the target tissue AND using the tool to designate an inferred point that is offset relative to the tool on which the image can be centered.  In either case, the target tissue at or near the tool OR at or near the inferred point will be centered on the display image.  And in either case, the form of the tool is necessary to designate this position on which the display image is centered.  Therefore, the rejections over Kudo are maintained as set forth above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P LEUBECKER whose telephone number is (571)272-4769. The examiner can normally be reached Generally, M-F, 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan T Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN P LEUBECKER/            Primary Examiner, Art Unit 3795